            Case 6:21-cv-00051-ADA Document 9 Filed 03/10/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


BCS SOFTWARE, LLC,                                §
                                                  §
                       Plaintiff,                 §
                                                  §
       v.                                         §
                                                    Civil Action No. 6:21-CV-00051
                                                  §
ZOHO CORPORATION                                  §
                                                  §
                       Defendant.                 §
                                                  §


                    NOTICE OF APPEARANCE – DARRYL J. ADAMS


       Defendant Zoho Corporation hereby notifies the Court that Darryl J. Adams of Slayden

Grubert Beard PLLC (401 Congress Ave., Suite 1650, Austin Texas 78701, Telephone: 512.402.3562,

Facsimile: 512.402.6865, E-mail: dadams@sgbfirm.com) has entered this action as counsel for

Defendant. Mr. Adams requests that future filings and court notifications be served on him at the e-

mail address indicated above.



 Dated: March 10, 2021                               Respectfully submitted,


                                                     /s/ Darryl J. Adams
                                                     Darryl J. Adams (TX Bar No. 00796101)
                                                     dadams@sgbfirm.com
                                                     SLAYDEN GRUBERT BEARD PLLC
                                                     401 Congress Ave., Suite 1650
                                                     Austin, TX 78701
                                                     tel: 512.402.3550
                                                     fax: 512.402.6865
                                                     Attorney for Defendant




                                                 1
          Case 6:21-cv-00051-ADA Document 9 Filed 03/10/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of March, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

all counsel of record.

                                                   /s/ Darryl J. Adams
                                                   Darryl J. Adams
                                                   Attorney for Defendant




                                               2
